Exhibit 10.1 EXECUTION VERSION AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT dated March 20, 2017 by and between NewStar Commercial Loan Funding 2017-1 LLC,as Issuer and NewStar Financial, Inc.,as Collateral Manager Section 1. Definitions 2 Section 2. General Duties and Authority of the Collateral Manager 7 Section 3. Purchase and Sale Transactions; Brokerage 12 Section 4. Additional Activities of the Collateral Manager 14 Section 5. Conflicts of Interest 17 Section 6. Records; Confidentiality 18 Section 7. Obligations of Collateral Manager 19 Section 8. Compensation 20 Section 9. Benefit of the Agreement 23 Section 10. Limits of Collateral Manager Responsibility 23 Section 11. No Joint Venture 24 Section 12. Term; Termination 24 Section 13. Assignments 26 Section 14. Removal for Cause 27 Section 15. Obligations of Resigning or Removed Collateral Manager 30 Section 16. Representations and Warranties 30 Section 17. Limited Recourse; No Petition 33 Section 18. Notices 34 Section 19. Binding Nature of Agreement; Successors and Assigns 35 Section 20. Entire Agreement; Amendment 35 Section 21. Governing Law 36 Section 22. Submission to Jurisdiction 36 Section 23. Waiver of Jury Trial 36 Section 24. Conflict with the Indenture 36 Section 25. Subordination; Assignment of Agreement 36 Section 26. Indulgences Not Waivers 37 Section 27. Costs and Expenses 37 Section 28. Third Party Beneficiary 37 Section 29. Titles Not to Affect Interpretation 38 Section 30. Execution in Counterparts 38 Section 31. Provisions Separable 38 AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT This AMENDED AND RESTATED Collateral Management Agreement (as amended, supplemented or otherwise modified from time to time, this “Agreement”), dated as of March 20, 2017, is entered into by and between NewStar Commercial Loan Funding 2017-1 LLC (formerly known as NewStar Commercial Loan Funding 2013-1 LLC), a Delaware limited liability company (the “Issuer”), and NEWSTAR FINANCIAL, INC., a Delaware corporation, in its capacity as collateral manager hereunder (together with its successors and permitted assigns, the “Collateral Manager”). WITNESSETH:
